Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 1 of 10

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Gagandeep SINGH and
Sukhraj Preet KAUR,

Plaintiffs, Civil Action No:

VS.
Case No:

Alejandro MAYORKAS,
in his official capacity as
Secretary of the U.S. Department of Homeland Security;

Merrick GARLAND,
in his official capacity as
Attorney General of the United States;

Tracy RENAUD,

in her official capacity as

Acting Director of U.S. Citizenship and
Immigration Services;

Denis RIORDAN,

in his official capacity as

District Director of U.S. Citizen and Immigration
Services for District 1;

and

Kristen M. SMITH,

in her official capacity as

Field Office Director for Lawrence Field Office of
U.S. Citizen and Immigration Services,

 

Defendants.

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND REVIEW OF
AGENCY DECISION UNDER THE ADMINISTRATIVE PROCEDURES ACT

NOW COMES Plaintiffs Gagandeep Singh (“Plaintiff’ or “Mr. Singh”) and Sukhraj Kaur

(“Plaintiff’ or “Ms. Kaur’’) and complain of the defendants as follows:
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 2 of 10

NATURE OF THE ACTION

Le Plaintiffs Mr. Singh and Ms. Kaur have been married since February 26, 2019. Ms.
Kaur, a naturalized United States citizen, filed the instant USCIS I-130 Petition for Alien Relative
(“1-130 Petition”) on behalf of her husband, Mr. Singh on April 5, 2019.

2. On March 17, 2021, Ms. Kaur’s I-130 Petition was denied by the United States
Citizenship and Immigration Services (“USCIS”) because USCIS determined that Mr. Singh was
ineligible to be classified as an immediate relative pursuant to Section 204(c) of the Immigration
and Nationality Act (“INA”), 8 U.S.C. § 1154(c). Section 204(c) provides:

Notwithstanding the provisions of subsection (b) of this section no
petition shall be approved if

(1) the alien has previously been accorded, or has sought to be
accorded, an immediate relative or preference status as the spouse
of a citizen of the United States or the spouse of an alien lawfully
admitted for permanent residence, by reason of a marriage
determined by the Attorney General to have been entered into for
the purpose of evading the immigration laws, or
(2) the Attorney General has determined that the alien has
attempted or conspired to enter into a marriage for the purpose of
evading the immigration laws.
a The couple appealed the adverse decision to the Board of Immigration Appeals
(“BIA” or “Board”) on April 9, 2021.
JURISDICTION
< This is an appeal from the March 17, 2021 decision of the Field Office Director of
the Lawrence Field Office of the USCIS denying the I-130 Petition filed by Ms. Kaur, which was
filed in accordance with INA § 204 on behalf of her spouse, Mr. Singh.
. This Court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction)

and 28 U.S.C. § 2201 (Declaratory Judgment Act).
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 3 of 10

6. The Administrative Procedures Act (APA) provides a cause of action and allows

for a waiver of sovereign immunity. 5 U.S.C. § 702.
STANDING

q The APA provides the right of review for any individual “adversely affected or
aggrieved by agency action.” 5 U.S.C. § 702. Defendants’ improper denial of Plaintiffs 1-130
Petition has adversely affected his ability to obtain LPR status in the United States. Plaintiffs thus
falls within APA’s standing provisions.

VENUE

8. Venue lies in the District of Massachusetts because a substantial part of the events
or omissions giving rise to the Plaintiffs claims occurred in Massachusetts. 28 U.S.C. § 1391(b).
Moreover, Massachusetts is the judicial district in which the Plaintiffs reside and the Defendants
routinely conduct Binatisae, 28 U.S.C. § 1391(e).

PARTIES

9, Plaintiff Mr. Singh is a native and citizen of India and is the beneficiary of the I-
130 Petition filed by his United States citizen wife, Ms. Kaur.

10. Plaintiff Ms. Kaur is a naturalized citizen of the United States and is the petitioner
who filed the 2019 I-130 Petition on her husband’s behalf.

11. Defendant Alejandro Mayorkas is sued in his official capacity as the Secretary of
the Department of Homeland Security (“DHS”). In this capacity, he is responsible for, among other
things, administering and enforcing the nation’s immigration laws. 6 U.S.C. § 251. He is also
authorized to delegate such powers and authorities to subordinate employees of DHS, including,

but not limited to, USCIS.
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 4 of 10

12. Defendant Tracy Renaud is sued in her official capacity as the Acting Director of
USCIS. She is charged with supervisory authority over all operations of USCIS. In this capacity,
she is responsible for the adjudication of the petition the Plaintiffs filed.

Lz. Defendant Denis Riordan is sued in his official capacity as the District Director of
USCIS’s Boston District Office. He has the responsibility for the adjudication of immigration
applications and petitions, such as the one filed by Ms. Kaur.

14. Defendant Kristen M. Smith is sued in her official capacity as the Lawrence Field
Office Director of the USCIS. In this capacity, she is responsible for the adjudication of the petition
the Plaintiffs filed.

15, Defendant Merrick Garland is sued in his official capacity as the Attorney General
of the United States, the head officer in the Department of Justice (“DOJ”). He is an official
generally charged with supervisory authority over all operations of the DOJ under 28 C.F.R. § 0.5.
In this capacity, he has responsibility for the administration of the immigration laws pursuant to 8
U.S.C. § 1103.

FACTS

16. Prior to his marriage with Ms. Kaur, Mr. Singh had been married to Ms. Maimie
Iris Johnson-Jones (“Ms. Johnson-Jones”). The couple met when Mr. Singh was a student in the
master’s program at Southern New Hampshire University. They met in October of 2010 and after
dating for approximately one year, they married on November 3, 2011 in New Hampshire. Ms.
Johnson-Jones subsequently filed an I-130 Petition for Alien Relative (“Johnson-Jones I-130
Petition”).

17. On January 21, 2014, Ms. Johnson-Jones and Mr. Singh were scheduled to appear

at an interview at the USCIS field office in Los Angeles, California. Mr. Singh had received a
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 5 of 10

temporary contract work position at Red Bull in Los Angeles, California and the couple and
decided to wait until the offer became permanent before they all moved there. Therefore, prior to
the interview, Ms. Johnson-Jones, her mother, and her child flew to Los Angeles prior to the
interview.

18. At the interview, Ms. Johnson-Jones was questioned by an adjudicator who told her
that he was under the impression that the marriage was a sham, largely due to the fact that at that
time, they had been temporarily living on opposite coasts. He pressured her to sign a statement
that the marriage was fraudulent and that she and the petitioner had never consummated the
marriage. The adjudicator informed her that she and her husband would both go to prison if she
did not write such a statement.

19. Ms. Johnson-Jones signed a statement that said: “I have not lived with Gagan and
we have never had sex.” She also had to withdraw her petition.

20. Mr. Singh lost his job and Ms. Johnson-Jones had just quit hers to move to Los
Angeles so they decided to move back to Massachusetts and live at her mother’s home until they
could find new jobs and a new apartment.

21. Knowing that the interview had been a large misunderstanding, Ms. Johnson-Jones
re-filed the I-130 Petition just a few weeks later.

22. They were scheduled for an interview at the Manchester Field Office. During the
interview, they were able to answer every question, but the officer concluded the interview by
informing them that they would never be approved because the previous petition had been deemed
fraudulent. Nevertheless, the adjudicator issued a Request for Evidence, which they responded to.
During that time, Ms. Johnson-Jones found out that she was pregnant, and they submitted the

sonogram photos as further proof of their marriage.
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 6 of 10

23. Ms. Johnson-Jones gave birth to a son, Moses at the Saint Elizabeth Medical Center
on July 26, 2015.

24. The couple was then scheduled for a third interview with USCIS on September 17,
2015. Though they had planned on attending this interview, Ms. Johnson-Jones’ step-father was
hospitalized for a heart attack in Connecticut and the couple travelled to visit him in the hospital.

25. The interview was then re-scheduled for October 9, 2015. A few days prior, Ms.
Johnson-Jones was committed to a psychiatric hospital for post-partum depression and mental
health evaluation. While there, she was also diagnosed with Bipolar disorder. Mr. Singh appeared
at the interview, with paperwork from the hospital confirming her stay, and requested that the
interview be re-scheduled.

26. Instead, USCIS issued a Notice of Intent to Deny the second I-130 Petition. The
couple timely responded to the request with additional evidence to attest to the validity of the
marriage,

27. The couple’s relationship significantly deteriorated at this time due to stress and
uncertainty about Mr. Singh’s immigration status and Ms. Johnson-Jones’s diagnoses. The couple
separated and in November of 2016, Mr. Singh departed to India for approximately one month.

28. While Mr. Singh was in India, the Department of Children and Families (DCF) had
found out about Ms. Johnson-Jones’ diagnosis and opened an investigation into her fitness as
mother of Moses on November 14, 2016. She had not informed DCF of her marriage to Mr. Singh
because she wanted to prove her fitness without placing further stress on him and their marriage.
Instead, Ms. Johnson-Jones’s mother informed Mr. Singh of the DCF investigation, and he

petitioned for custody of their son, Moses.
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 7 of 10

29. During the custody battle, Ms. Johnson-Jones disclosed her affair with her mother’s
tenant to her mother. She informed Mr. Singh that he should take a paternity test to determine who
Moses’s father was.

30. | The Complaint to Establish Paternity was filed with the Suffolk County Probate
and Family Court Department and it was determined that Mr. Singh was not Moses’ father. He
relinquished custody to Ms. Johnson-Jones’ mother, Deborah B. Johnson.

31. As their marriage had irretrievably broken down by then, Ms. Johnson-Jones filed
to withdraw the second I-130 Petition. On January 6, 2017, Ms. Johnson-Jones received a
Decision, acknowledging that the second I-130 Petition had been withdrawn.

32. Mr. Singh was placed in removal proceedings on the same day upon the filing of a
Notice to Appear (Form I-862) with the Executive Office for Immigration Review in Boston,
Massachusetts. On October 15, 2019, Immigration Judge Mario J. Sturla at the Boston Immigration
Court terminated removal proceedings, finding that DHS had not met its burden of proof in
sustaining the charge of removability.

33. Mr. Singh petitioned for divorce from Ms. Johnson-Jones on October 31, 2017. Mr.
Singh’s divorce from Ms. Johnson-Jones was finalized on August 7, 2018.

34. Mr. Singh married Ms. Kaur in Sacramento, California on February 26, 2019. Ms.
Kaur subsequently filed an I-130 Petition for Alien Relative (“Kaur I-130 Petition”) on Mr. Singh’s
behalf on April 15, 2019.

35, On August 27, 2020, Ms. Kaur and Mr. Singh appeared for an interview in

connection with the Kaur I-130 Petition.
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 8 of 10

36. On November 16, 2020, the USCIS issued a Notice of Intent to Deny (““NOID”),
informing Plaintiffs that the USCIS was inclined to deny the Kaur I-130 Petition because it
appeared to be prohibited under INA § 204(c).

37. On February 12, 2021, the Plaintiffs responded to the NOID with more
documentation seeking to invalidate USCIS’s belief that his previous marriage had been
fraudulent.

3. On March 17, 2021, USCIS informed Plaintiffs that the Kaur I-130 Petition had
been denied. Though the Decision cited many positive equities in favor of believing that the
marriage had been bona fide, the USCIS nevertheless denied the petition due to Ms. Johnson-
Jones’s statement that she had made on January 21, 2014.

39. Plaintiffs then appealed the adverse action with USCIS and the Board of
Immigration Appeals on April 9, 2021.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

40. It is a generally recognized prudential requirement of administrative law that
administrative remedies should be exhausted before an appeal is filed in federal court. However,
the “INA does not require aliens to appeal denials of spousal immigration petitioners to the BIA
before seeking relief in federal court.” Bangura v. Hansen, 434 F.3d 487, 498 (6th Cir. 2006). See
also 8 C.F.R. § 103.3(a)(ii) (providing that a party “may” appeal to the BIA).

41. Although they were not required to, on April 9, 2021, the Plaintiffs filed an appeal
with the BIA of the adverse March 17, 2021 decision of the USCIS Field Office Director of the
Lawrence District Office denying the Kaur I-130 Petition. Darby v. Cisneros, 509 U.S. 137, 153-

54 (1993); Ore v. Clinton, 675 F.Supp.2d 217, 223 (D. Mass 2009) (affirming that in cases seeking
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 9 of 10

judicial review pursuant to the APA, a plaintiff is not required to exhaust non-mandatory

administrative remedies).

COUNT ONE
(Violation of The Administrative Procedure Act)

42. Plaintiffs repeat, allege, and incorporate the foregoing paragraphs as if fully set
forth herein.

43. Plaintiff has been aggrieved by agency action under the Administrative Procedure
Act, 5 U.S.C. §§ 701 et. seg. The USCIS Decision denying Plaintiffs’ I-130 Petition violated the
governing statute and regulations, is arbitrary and capricious, an abuse of discretion, and not
otherwise in accordance with the law.

44. The decision denying Plaintiffs’ I-130 Petition was improper, as USCIS based its
conclusions on conjecture and speculation instead of fact.

45. USCIS’s denial of the Kaur I-130 Petition failed to reach an independent conclusion
based on the evidence and violated Matter of Tawfik, which held that “the district director should
not give conclusive effect to determination made in prior proceedings, rather, should reach an
independent conclusion on the evidence of record.” 20 I&N Dec. 166 (BIA 1990).

46. The Decision denying Plaintiffs’ 1-130 Petition on the basis of INA § 204(c) was
improper because Mr. Singh’s record does not contain substantial and probative evidence that he
attempted to or conspired to enter into a marriage for the purpose of evading immigration laws.

47. Defendants acted arbitrarily, capriciously, and contrary to law in violation of the
Administrative Procedures Act by failing to act on Plaintiffs’ I-130 Petition.

48. Plaintiffs have exhausted all administrative remedies available to them as of right.

49. Plaintiffs have no other recourse to judicial review other than by this action.
Case 1:21-cv-10641-DJC Document1 Filed 04/16/21 Page 10 of 10

PRAYER FOR RELIEF

Wherefore, the Plaintiffs pray that this Court grant the following relief:

a.

Declare that USCIS denial of Plaintiffs’ Form I-130 Immigrant Petition for Alien
Relative is unlawful, order USCIS to readjudicate and approve the I-130 Petition in a
proper and lawful manner;

Declare that USCIS’s conclusion that INA § 204(c) precluded approval of Plaintiffs’
1-130 Petition violated the statute, governing regulations, and Board of Immigration
Appeals precedent;

Declare that there is not substantial and probative evidence supporting a decial of the
I-130 Petition pursuant to INA § 204(c);

Award attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and
5 U.S.C. § 504; and,

Order any further relief this Court deems just and proper.

Dated: April 15, 2021 spectfully Submitted,

 

 

Rachel L. Rado, Esq. | BBO #: 682095
Attorney for the Plaintiff

Law Offices of Rachel L. Rado

100 State Street, 3™ Floor

Boston, MA 02109

Tel: 617-871-6030

Email: rachel@rachelradolaw.com
